Citation Nr: 1744756	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  08-33 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a urinary disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from March 1971 to March 1975. He had additional service with the U.S. Air Force Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the St. Petersburg, Florida, Regional Office (RO). In June 2009, the Veteran was afforded a hearing at the VA Central Office before the undersigned Veterans Law Judge. A hearing transcript is in the record. In January 2010 and August 2015, the Board remanded the appeal to the RO for additional action.

The issue of service connection for a urinary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease (DDD) and degenerative spondylosis with multilevel disc bulging with right lower extremity radiculopathy was aggravated by his service-connected right knee and right ankle disorders. 


CONCLUSION OF LAW

The criteria for service connection for lumbar spine DDD and degenerative spondylosis with multilevel disc bulging with right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

May 2010, May 2011, and May 2016 VA examinations and medical opinions state that the Veteran had diagnoses of DDD and degenerative spondylosis with multilevel disc bulging and that he had right lower extremity radiculopathy. 

March 2015 and June 2016 opinions from the Veteran's private spine physician indicate that the Veteran's service-connected right foot and right knee disorders "caused improper body mechanics" which aggravated his low back disorder. The Board notes that the Veteran was afforded VA examinations in May 2010, May 2011, and May 2017. These opinions did not address whether the Veteran's service-connected disorders caused or aggravated his low back disorder. 

As there is no evidence to the contrary and the Veteran's private physician indicated that his service-connected right knee and foot disorders aggravated his low back disorder, service connection is warranted and the claim is granted.



ORDER

Service connection for lumbar spine DDD and degenerative spondylosis with multilevel disc bulging with right lower extremity radiculopathy is granted.


REMAND

Remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998). In its August 2015 Remand, the Board directed the RO to take steps to rebuild the Veteran's file as it had been lost. The RO failed to take all of the steps and to document the steps they did take as was required by the Board's Remand.

Remand is also necessary to obtain a new VA medical opinion as the May 2017 VA medical opinion is inadequate and, additionally, the Veteran is now service-connected for a low back disorder.

The case is REMANDED for the following action:

1. The RO should review the service personnel records and service treatment records submitted by the Veteran and determine whether any records from his active Air Force service or his service with the Air Force Reserve are likely still missing. If so, records should be requested from any and all appropriate sources. THIS SEARCH SHOULD INCLUDE AN ATTEMPT TO OBTAIN RECORDS FROM THE VETERAN'S REPORTED IN-SERVICE MOTOR VEHICLE ACCIDENT.

2.  The RO must follow all procedures for a lost VA file as directed by the M21-1MR and VA policy. THE RO MUST DOCUMENT EVERY STEP TAKEN IN THE CLAIMS FILE.

3.  Inform the Veteran that the loss of his claims file included the loss of the document appointing his representative. Ask him to complete another VA Form 21-22 appointing the representative of his choice. Inform him that documentation available in his file indicates that he had appointed the American Legion and is presumed to still be represented by them at this time.

4.  Obtain a VA medical opinion from an examiner other than the one who conducted the May 2016 examination and provided the May 2017 opinion. If necessary to respond to the inquiries below, schedule the Veteran for a VA genitourinary examination to obtain an opinion as to the nature and etiology of any urinary disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner is informed that an adequate medical opinion must not rely solely on medical literature but, instead, must be specific to this Veteran and account for his history. The examiner is also informed that the Veteran is competent to report injuries, events, and treatment and the opinion should not be based on a lack of records to corroborate the Veteran's reported history.

The examiner should address the following:

a.  whether each identified urological disorder was caused by any in-service injury, disease, disorder, or event.

b.  whether each identified urological disorder began in service.

c.  whether each identified urological disorder was caused by the Veteran's service-connected low back disorder.

d.  whether each identified urological disorder was aggravated by the Veteran's service-connected low back disorder.

IN ADDITION TO ALL THE EVIDENCE ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*January 1972 service treatment record stating that the Veteran had increased urinary frequency and burning on urination. The impression was a possible urinary tract infection. VBMS Entry 12/11/2015 (labeled as governmental treatment records), p. 6.

*May 1972 service treatment record stating that the Veteran had burning on urination, had a urinary tract infection within the previous 4 months, and the impression was to rule-out another urinary tract infection and possible prostatitis. VBMS Entry 12/8/2015 (labeled as private treatment records), p. 13.

*August 1972 service treatment records indicating that the Veteran had a high white blood cell count over several days of testing and was diagnosed with nonspecific urethritis. VBMS Entry 12/8/2015 (labeled as private treatment records), p. 5.

*January 1975 report of medical history at service separation where the Veteran did not indicate any urinary disorders or symptoms. VBMS Entry 9/10/2012, p. 6-7.

*January 1975 physical examination for service separation indicating that the Veteran was normal except for enucleated tonsils. VBMS Entry 2/18/2015, p. 27-28.

*June 2009 Board hearing transcript.

*May 2010 VA genitourinary examination stating a diagnosis of dysuria and stating that the Veteran had had urination problems since the early 1970s and had been receiving treatment since 1985. VBMS Entry 5/19/2016, p. 139-142.

*September 2010 VA genitourinary examination report.

*March 2016 VA urology consult note stating that the Veteran had "BPH with mild boo and sig.frequency perhaps related to his high caffeine intake with mild bilateral hydronephrosis on renal US." VBMS Entry 5/19/2016, p. 44.

*May 2016 VA examination report stating a diagnosis of benign prostatic hypertrophy resulting in urinary frequency.

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


